DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

2. 	Canceling claim 6 is agreed with and the objection to the specification under rule. 1.71 of 37 C.F.R. is removed.  

Drawings 

3. 	Canceling claim 6 is agreed with and the objection to the drawings under 37 CFR 1.83(a) is removed.  


Claim Rejections - 35 USC § 112

4. 	Canceling claim 6 is agreed with and the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is removed.    

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 4, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Steele (D374,470) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 
 Trainello discloses a putter (Abstract) comprising: a shaft (12) (Fig. 1); a head (20) having a shape (Fig. 1); an angular rotation mechanism in the form of a bushing (26) including a rolling element in the form of a ball bearing (Col. 4, Lns. 20-25) located in the head about a center line of the head (Ref. No. 26, Fig. 5) to allow the head to rotate relative to the shaft (Abstract) in a plane parallel to a bottom surface of the head in the form of at the center of the bottom of the surface of the head will rotate in a plane (Figs. 2, 4); the rolling element (26) is embedded in the head (Fig. 6), the top surface of the head is planar (Figs. 1-5), the rolling element (26) is located only at a top portion of the head in the form there is a portion of the head that is below the rolling element (26) and is able to be called the bottom portion (Fig. 5) in order to tell a golfer how far off center the ball is hit and how hard so a golfer can practice and improve their swing and striking of a ball (Col. 1, Lns. 49-56). 

 	Steele discloses a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head and the top surface of the head is parallel with a bottom surface of the head (Figs. 1-7 and 9).  In view of Steele it would have been obvious to modify the putter of Trainello to have a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head and the top surface of the head is parallel with a bottom surface of the head in order to tell a golfer how far off center the ball is hit and how hard so a golfer can practice and improve their swing and striking of a ball for a golfer who prefers the advantages of a head as Steele.  
 	Wharton (4,948,132 (Ref. No. 16, Figs. 3, 1, Col. 3, Lns. 6-11), Judd (1,930,204 (Ref. No. 15, Figs. 5, 7, Page 1 Lns. 95-100) or JP 2006-42951 (C1, Figs. 1, 3) disclose  a bushing embedded in the head flush with a top surface of a hosel.   In view of Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951 it would have been obvious to modify the head of Trainello to have the rolling element being embedded in the head flush with a top surface of the head in order to use a bushing location relative with a top surface of a head used in the market place and which would have a reasonable expectation of success.  

5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Steele (D374,470) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951 as applied to claims 1, 4, 8, and 10 above, and further in view of Casati (2009/0270194).  
 	Trainello lacks a grip attached to the shaft and a grip includes a plurality of uniformly spaced graduation marks.  Casati discloses a grip attached to the shaft (Fig. 2) and a grip includes a plurality of uniformly spaced graduation marks (Fig. 1) in order to assist a golfer in hand positioning in making a shot more precise and more consistent (Abstract).  In view of Casati it would have been obvious to include with the head and shaft of Trainello a grip on the shaft and a grip includes a plurality of uniformly spaced graduation marks in order to assist a golfer in hand positioning in making a shot more precise and more consistent.  

8. 	Claims 1, 4, and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Davis (2008/0248893) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 
 Trainello discloses a putter (Abstract) comprising: a shaft (12) (Fig. 1); a head (20) having a shape (Fig. 1); an angular rotation mechanism (26) in the form of a bushing (26) including a rolling element in the form of a ball bearing (Col. 4, Lns. 20-25) located in the head about a center line of the head (Ref. No. 26, Fig. 5) to allow the head to rotate relative to the shaft (Abstract) in a plane parallel to a bottom surface of the head in the form of at the center of the bottom of the surface of the head will rotate in a plane (Figs. 2, 4); the rolling element (26) is embedded (Fig. 6), the top surface of 
Trainello lacks a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head, the rolling element is embedded in the head flush with a top surface of the head, and the head is symmetrically weighted about the rotational axis of the angular rotation mechanism. 
Davis discloses a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head (Fig. 4H) and the head is symmetrically weighted in a heel to toe direction about the rotational axis of the angular rotation mechanism ([0038], Figs. 4H).  In view of Davis it would have been obvious to modify the putter of Trainello to have a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head and the head is symmetrically weighted in a heel to toe direction about the rotational axis of the angular rotation mechanism in order to tell a golfer how far off center the ball is hit and how hard so a golfer can practice and improve their swing and striking of a ball for a golfer who prefers the advantages of a head as Davis.  
See paragraphs above for elements of structure previously rejected by Trainello (7,040,999) in view of Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 

Response to Arguments

9. 	The argument that the Office Action relies on Wharton, Judd and Tanaka for allegedly disclosing “wherein the rolling element is embedded in the head flush with a top surface of the head and is located only at a top portion of the head,” of claim 1 is not agreed with.  The Examiner relied on by Trainello in view of Wharton, Judd and Tanaka for allegedly disclosing “wherein the rolling element is embedded in the head flush with a top surface of the head and is located only at a top portion of the head,” of claim 1.  The argument that none of those references (Wharton, Judd, or Tanaka) discloses “an angular rotation mechanism including a rolling element located in the head about a center line of the head” is agreed with.  However Trainello which is the primary reference discloses an angular rotation mechanism including a rolling element located (26) in the head about a center line of the head (Fig. 5, Col. 4, Lns. 20-25).  Applicant is arguing each reference separately.  Wharton, Judd, or Tanaka were used to show that it is known to have bushings flush with a top surface of a head at the beginning of a hole in the head.  The argument that Wharton, Judd, and Tanaka teaches against having a rolling element located in the head about a center line of the head, because having the rolling element located in the head about a center line of the head would render the cited references being modified unsatisfactory for their intended purposes is disagreed with.  The Examiner was only using Wharton, Judd, or Tanaka to show that it is known to have a bushing flush with a top surface of a head at the start of a hole where the shaft is attached to the head.  Trainello was used to show having a rolling element located in the head about a center line of the head with the rolling element being a 

10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406. The examiner can normally be reached Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SLB/ 8 November 2021		/STEPHEN L BLAU/                                                         Primary Examiner, Art Unit 3711